Exhibit 10.8

 

THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL, BEFORE SIGNING.

 

CONTRACT TO BUY AND SELL REAL ESTATE
(COMMERCIAL)

 

Date:  MAY 13, 2003

 

1.  AGREEMENT.  Buyer agrees to buy and the undersigned Seller agrees to sell
the Property defined below on the terms and conditions set forth in this
contract.

 

2.  DEFINED TERMS.

a.  Buyer.  Buyer, VAIL CLINIC INC., A TEXAS NONPROFIT CORPORATION, D/B/A VAIL
VALLEY MEDICAL CENTER, will take title to the real property described below IN
ITS CORPORATE NAME.

b.  Property.  The Property is the following legally described real estate:

i.              ALL PROPERTY RIGHTS IN AND TO THAT CERTAIN TRACT OF LAND DEFINED
AND DESCRIBED IN THE PLAT RECORDED DECEMBER 15, 1989, IN BOOK 519 AT PAGE 815,
COUNTY OF EAGLE, STATE OF COLORADO (“THE REAL PROPERTY”);

ii.             THE OFFICE BUILDING AND ALL OTHER IMPROVEMENTS ON THE REAL
PROPERTY, TOGETHER WITH THE PERSONAL PROPERTY SET FORTH IN §3.a. BELOW
(COLLECTIVELY, THE “IMPROVEMENTS”); AND

iii.            ALL RIGHTS OF SELLER AS LESSOR OR LANDLORD UNDER LEASES OR
TENANCEIS NOW IN EFFECT AS TO THE REAL PROPERTY OR IMPROVEMENT (THE “TENANT
LEASES,” TOGETHER WITH THE REAL PROPERTY AND IMPROVEMENT, THE “PROPERTY”).

in the County of EAGLE, Colorado,

commonly known as No.

108 SOUTH FRONTAGE ROAD, WEST, VAIL, COLORADO 81657

 

Street Address

City

State

Zip

 

together with the interests, casements, rights, benefits, improvements and
attached fixtures appurtenant thereto, all interest of Seller in vacated streets
and alleys adjacent thereto, except as herein excluded.

c. Dates and Deadlines.

 

Item No.

 

Reference

 

Event

 

Date or Deadline

1

 

§ 5a

 

Loan Application Deadline

 

N/A

2

 

§ 5b

 

Loan Commitment Deadline

 

JUNE 26, 2003

3

 

§ 5c

 

Buyer’s Credit Information Deadline

 

N/A

4

 

§ 5c

 

Disapproval of Buyer’s Credit Deadline

 

N/A

5

 

§ 5d

 

Existing Loan Documents Deadline

 

N/A

6

 

§ 5d

 

Objection to Existing Loan Deadline

 

N/A

7

 

§ 5d

 

Approval of Loan Transfer Deadline

 

N/A

8

 

§ 6a

 

Appraisal Deadline

 

JUNE 12, 2003

9

 

§ 7a

 

Title Deadline

 

MAY 29, 2003

10

 

§ 7a

 

Survey Deadline

 

JUNE 5, 2003

11

 

§ 7b

 

Document Request Deadline

 

MAY 29, 2003

12

 

§ 8a

 

Title Objection Deadline

 

JUNE 19, 2003

13

 

§ 8b

 

Off-Record Matters Deadline

 

MAY 29, 2003

14

 

§ 8b

 

Off-Record Matters Objection Deadline

 

JUNE 26, 2003

15

 

§ 10

 

Seller’s Property Disclosure Deadline

 

MAY 29, 2003

16

 

§ 10a

 

Inspection Objection Deadline

 

JUNE 26, 2003

17

 

§ 10b

 

Resolution Deadline

 

JULY 3, 2003

18

 

§ 11

 

Closing Date

 

JULY 28, 2003

19

 

§ 16

 

Possession Date

 

UPON CLOSING

20

 

§ 16

 

Possession Time

 

UPON CLOSING

21

 

§ 28

 

Acceptance Deadline Date

 

MAY 21, 2003

22

 

§ 28

 

Acceptance Deadline Time

 

5 PM, MDT

 

d.  Attachments.  The following exhibits, attachments and addenda are a part of
this contract:

ADDENDUM.

e.  Applicability of Terms.  A check or similar mark in a box means that such
provision is applicable.  The abbreviation “N/A” means not applicable.

 

3.  INCLUSIONS AND EXCLUSIONS.

a.  The Purchase Price includes the following items (inclusions):

(1)  Fixtures.  If attached to the Property on the date of this contract,
lighting, heating, plumbing, ventilating, and air conditioning fixtures, inside
telephone wiring and connecting blocks/jacks, plants, mirrors, floor coverings,
intercom systems, sprinkler systems and controls; and ALL OTHER FIXTURES, IF
ANY.

(2)  Other inclusion.  If on the Property whether attached or not on the date of
this contract: storm windows, storm doors, window and porch shades, awnings,
blinds, screens, window coverings, curtain rods, drapery rods, storage sheds,
and all keys.  Check applicable box(es) if included: ý Smoke/Fire Detector, ý
Security Systems; and SNOW REMOVAL AND OTHER MAINTENANCE EQUIPMENT, IF ANY OWNED
BY SELLER AND USED EXCLUSIVELY OR PRIMARILY IN CONNECTION WITH THE PROPERTY, AND
THE RIGHTS AND CONTRACTS SET FORTH IN THE ADDENDUM ATTACHED HERETO.

 

1

--------------------------------------------------------------------------------


 

(3) Trade Fixtures.   With respect to trade fixtures, Seller and Buyer agree as
follows: ALL TENANT TRADE FIXTURES, IF ANY, SHALL REMAIN THE PROPERTY OF THE
APPLICABLE TENANT(S).

b. Instruments of Transfer.   The Inclusions are to be conveyed at Closing free
and clear of all taxes, liens and encumbrances, except as provided in § 12. 
Conveyance shall be by bill of sale or other applicable legal instrument(s) WITH
WARRANTY OF TITLE.

c. Exclusions.  The following attached fixtures are excluded from this sale: 
ALL TENANT TRADE FIXTURES, IF ANY, SHALL REMAIN THE PROPERTY OF THE APPLICABLE
TENANT.

 

4.  PURCHASE PRICE AND TERMS.  The Purchase Price set forth below shall be
payable in U. S. Dollars by Buyer as follows:

 

Item No.

 

Reference

 

Item

 

Amount

 

Amount

 

1

 

§ 4

 

Purchase Price

 

$

8,900,000

 

 

 

2

 

§ 4a

 

Earnest Money

 

 

 

$

10,000

 

3

 

§ 4b

 

New Loan

 

 

 

$

7,900,000

 

4

 

§ 4c

 

Assumption Balance

 

 

 

$

N/A

 

5

 

§ 4d

 

Seller or Private Financing

 

 

 

$

N/A

 

6

 

§ 4e

 

Cash at Closing

 

 

 

$

990,000

 

7

 

 

 

TOTAL

 

$

8,9000,000

 

$

8,900,000

 

 

a.  Earnest Money.  The Earnest Money set forth in this Section, in the form of
check, is part payment of the Purchase Price and shall be payable to and held by
JAY K. PETERSON, ATTORNEY, in its trust account, on behalf of both Seller and
Buyer.  The parties authorize delivery of the Earnest Money deposit to the
Closing Company, if any, at or before Closing.

b.  New Loan.  Buyer shall obtain a new loan set forth in this Section as
follows:  SEE ADDENDUM

c.  Cash at Closing.  All amounts paid by Buyer at Closing including Cash at
Closing, plus Buyer’s closing costs, shall be in funds which comply with all
applicable Colorado laws, which include cash, electronic transfer funds,
certified check, savings and loan teller’s check and cashier’s check (Good
Funds).

 

5.  FINANCING CONDITIONS AND OBLIGATIONS.

 

SEE ADDENDUM

 

6.  APPRAISAL PROVISIONS.

a.  Appraisal Condition.  This subsection a. ý Shall apply.

Buyer shall have the sole option and election to terminate this contract if the
Purchase Price exceeds the Property’s valuation determined by an appraiser
engaged by BUYER.  The contract shall terminate by Buyer giving Seller written
notice of termination and either a copy of such appraisal or written notice from
lender which confirms the Property’s valuation is less than the Purchase Price,
received on or before the Appraisal Deadline (§ 2c).  If Seller does not receive
such written notice of termination on or before the Appraisal Deadline (§ 2c),
Buyer waives any right to terminate under this subsection.

b. Cost of Appraisal.  Cost of any appraisal to be obtained after the date of
this contract shall be timely paid by ý Buyer.

 

7.  EVIDENCE OF TITLE.

a. Evidence of Title; Survey.  On or before Title Deadline (§ 2c), Seller shall
cause to be furnished to Buyer, at Seller’s expense, a current commitment for
owner’s title insurance policy in an amount equal to the Purchase Price.  If a
title insurance commitment is furnished, it ý Shall commit to delete the
standard exceptions which relate to:

(1) parties in possession,

(2) unrecorded casements,

(3) survey matters,

(4) any unrecorded mechanics’ liens,

(5) gap period (effective date of commitment to date deed is recorded), and

(6) unpaid taxes, assessments and unredeemed tax sales prior to the year of
Closing.

Any additional premium expense to obtain this additional coverage shall be paid
by ý Seller.  The cost of any improvement location certificate or survey shall
be paid by One-Half by Buyer and One-Half by Seller.  The improvement location
certificate or survey shall be received by Buyer on or before Survey Deadline (§
2c).  Seller shall cause the title insurance policy to be delivered to Buyer as
soon as practicable at or after Closing.  SEE ADDENDUM

b.  Copies of Exceptions.  On or before Title Deadline (§ 2c).  Seller, at
Seller’s expense, shall furnish to Buyer, (1) a copy of any plats, declarations,
covenants, conditions and restrictions burdening the Property, and (2) if a
title insurance commitment is required to be furnished, and if this box is
checked ý Copies of any Other Documents (or, if illegible, summaries of such
documents) listed in the schedule of exceptions (Exceptions).  Seller shall have
the obligation to furnish these documents on or before the Document Request
Deadline (§ 2c).  This requirement shall pertain only to documents as shown of
record in the office of the clerk and recorder(s).  The title insurance
commitment, together with any copies or summaries of such documents furnished
pursuant to this Section, constitute the title documents (Title Documents).

 

8.  TITLE.

a.  Title Review.  Buyer shall have the right to inspect the Title Documents. 
Written notice by Buyer of unmerchantability of title or of any unsatisfactory
title condition shown by the Title Documents shall be signed by or on behalf of
Buyer and given to Seller on or before Title Objection Deadline (§ 2c), or
within five (5) calendar days after receipt by Buyer of any Title Document(s) or
endorsement(s) adding new Exception(s) to the title commitment together with a
copy of the Title Document adding new Exception(s) to title.  If Seller does not
receive Buyer’s notice by the date(s) specified above, Buyer accepts the
condition of title as disclosed by the Title Documents as satisfactory.

b. Matters not Shown by the Public Records.   Seller shall deliver to Buyer, on
or before Off-Record Matters Deadline (§ 2c) true copies of all lease(s) and
survey(s) in Seller’s possession pertaining to the Property and shall disclose
to Buyer all

 

2

--------------------------------------------------------------------------------


 

easements, liens or other title matters not shown by the public records of which
Seller has actual knowledge.  Buyer shall have the right to inspect the Property
to determine if any third party(ies) has any right in the Property not shown by
the public records (such as an unrecorded casement, unrecorded lease, or
boundary line discrepancy).  Written notice of any unsatisfactory condition(s)
disclosed by Seller or revealed by such inspection shall be signed by or on
behalf of Buyer and given to Seller on or before Off-Record Matters Objection
Deadline (§ 2c).  If Seller does not receive Buyer’s notice by said date. Buyer
accepts title subject to such rights, if any, of third parties of which Buyer
has actual knowledge.

c.  Special Taxing Districts.  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS.  PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES.  BUYER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.

In the event the Property is located within a special taxing district and Buyer
desires to terminate this contract as a result, if written notice is received by
Seller on or before Off-Record Matters Objection Deadline (§ 2c), this contract
shall then terminate.  If Seller does not receive Buyer’s notice by such date,
Buyer accepts the effect of the Property’s inclusion in such, special taxing
district(s) and waives the right to so terminate.

d.  Right to Cure.  If Seller receives notice of unmerchantability of title or
any other unsatisfactory title condition(s) or commitment terms as provided in §
8 a or b above. Seller shall use reasonable effort to correct said items and
bear any nominal expense to correct the same prior to Closing.  If such
unsatisfactory title condition(s) are not corrected on or before Closing, this
contract shall then terminate; provided, however, Buyer may, by written notice
received by Seller, on or before Closing, waive objection to such items.

e.  Title Advisory.  The Title Documents affect the title, ownership and use of
the Property and should be reviewed carefully.  Additionally, other matters not
reflected in the Title Documents may affect the title, ownership and use of the
Property, including without limitation boundary lines and encroachments, aren,
zoning, unrecorded easements and claims of easements, leases and other
unrecorded agreements, and various laws and governmental regulations concerning
land use, development and environmental matters.  THE SURFACE ESTATE MAY BE
OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND TRANSFER OF THE SURFACE
ESTATE DOES NOT NECESSARILY INCLUDE TRANSFER OF THE MINERAL RIGHTS.  THIRD
PARTIES MAY HOLD INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL ENERGY OR
WATER ON OR UNDER THE PROPERTY, WHICH INTERESTS MAY GIVE THEM RIGHTS TO ENTER
AND USE THE PROPERTY.  Such matters may be excluded from the title insurance
policy.  Buyer is advised to timely consult legal counsel with respect to all
such matters as there are strict time limits provided in this contract (e.g.,
Title Objection Deadline [§ 2c] and Off-Record Matters Objection Deadline [§
2c]).

 

9.  LEAD-BASED PAINT.  Unless exempt, if the improvements on the Property
include one or more residential dwelling(s) for which a building permit was
issued prior to January 1, 1978, this contract shall be void unless a completed
Lead-Based Paint Disclosure (Sales) form is signed by Seller and the required
real estate licensee(s), which must occur prior to the parties signing this
contract.

 

10. PROPERTY DISCLOSURE AND INSPECTION.  On or before Seller’s Property
Disclosure Deadline (§ 2c), Seller agrees to provide Buyer with a written
disclosure of adverse matters regarding the Property completed by Seller to the
best of Seller’s current actual knowledge.

a.  Inspection Objection Deadline.  Buyer shall have the right to have
inspection(s) of the physical condition of the Property and Inclusions, at
Buyer’s expense.  If the physical condition of the Property or Inclusions is
unsatisfactory in Buyer’s subjective discretion, Buyer shall, on or before
Inspection Objection Deadline (§ 2c):

(1) notify Seller in writing that this contract is terminated, or

(2) provide Seller with a written description of any unsatisfactory physical
condition which Buyer requires Seller to correct (Notice to Correct).

If written notice is not received by Seller on or before Inspection Objection
Deadline (§ 2c), the physical condition of the Property and Inclusions shall be
deemed to be satisfactory to Buyer.

b.  Resolution Deadline.  If a Notice to Correct is received by Seller and if
Buyer and Seller have not agreed in writing to a settlement thereof on or before
Resolution Deadline (§ 2c), this contract shall terminate one calendar day
following the Resolution Deadline, unless before such termination Seller
receives Buyer’s written withdrawal of the Notice to Correct.

c.  Damage; Liens; Indemnity.  Buyer is responsible for payment for all
inspections, surveys, engineering reports or for any other work performed at
Buyer’s request and shall pay for any damage which occurs to the Property and
Inclusions as a result of such activities.  Buyer shall not permit claims or
liens of any kind against the Property for inspections, surveys, engineering
reports and for any other work performed on the Property at Buyer’s request. 
Buyer agrees to indemnify, protect and hold Seller harmless from and against any
liability, damage, cost or expense incurred by Seller in connection with any
such inspection, claim, or lien.  This indemnity includes Seller’s right to
recover all costs and expenses incurred by Seller to enforce this subsection,
including Seller’s reasonable attorney fees.  The provisions of this subsection
shall survive the termination of this contract.

 

11.  CLOSING.  Delivery of deed(s) from Seller to Buyer shall be at Closing
(Closing).  Closing shall be on the date specified as the Closing Date (§ 2c) or
by mutual agreement at an earlier date.  The hour and place of Closing shall be
as designated by MUTUAL AGREEMENT OF BOTH BUYER AND SELLER.

 

12.  TRANSFER OF TITLE.  Subject to tender or payment at Closing as required
herein and compliance by Buyer with the other terms and provisions hereof,
Seller shall execute and deliver (i) a good and sufficient general warranty deed
to Buyer, at Closing, conveying the Property free and clear of all taxes except
the general taxes for the year of Closing.  Except as provided

 

3

--------------------------------------------------------------------------------


 

herein, title shall be conveyed free and clear of all liens, including any
governmental liens for special improvements installed as of the date of Buyer’s
signature hereon, whether assessed or not.  Title shall be conveyed subject to:

a.  those specific Exceptions described by reference to recorded documents as
reflected in the Title Documents accepted by Buyer in accordance with § 8a
[Title Review],

b.  distribution utility easements,

c.  those specifically described rights of third parties not shown by the public
records of which Buyer has actual knowledge and which were accepted by Buyer in
accordance with § 8b [ Matters Not Shown by the Public Records], and

d.  inclusion of the Property within any special taxing district, and

e.  the benefits and burdens of any declaration and party wall agreements, if
any, and

f.  other LEASE AGREEMENT(S) BY AND BETWEEN SELLER AND CURRENT TENANT(S).

 

13.  PAYMENT OF ENCUMBRANCES.  Any encumbrance required to be paid shall be paid
at or before Closing from the proceeds of this transaction or from any other
source.

 

14.  CLOSING COSTS; DOCUMENTS AND SERVICES.  Buyer and Seller shall pay, in Good
Funds, their respective Closing costs and all other items required to be paid at
Closing, except as otherwise provided herein.  Buyer and Seller shall sign and
complete all customary or reasonably required documents at or before Closing. 
Fees for real estate Closing services shall be paid at Closing by ý One-Half by
Buyer and One-Half by Seller.

The local transfer tax of                 % of the Purchase Price shall be paid
at Closing by ý Seller.  Any sales and use tax that may accrue because of this
transaction shall be paid when due by ý Seller.

 

15.  PRORATIONS.  The following shall be prorated to Closing Date,  except as
otherwise provided;

a.  Taxes.  Personal property taxes, if any, and general real estate taxes for
the year of Closing, based on ý The Taxes for the Calendar Year Immediately
Preceeding Closing

b.  Rents.  Rents based on ý Rents Actually Received o Accrued.  Security
deposits held by Seller shall be credited to Buyer.  Seller shall assign all
leases to Buyer and Buyer shall assume such leases.

c.  Other Prorations.  Water, sewer charges; and interest on continuing loan(s),
if any; and PREPAID FEES UNDER SERVICE CONTRACTS, IF ANY, TO BE ASSUMED BY BUYER
AT CLOSING.

d.  Final  Settlement.  Unless otherwise agreed in writing, these prorations
shall be final.

 

16.  POSSESSION.  Possession of the Property shall be delivered to Buyer on
Possession Date and Possession Time (§ 2c).  subject to the following lease(s)
or tenancy(s):  ALL TENANT LEASES THEN IN EFFECT

 

 

If Seller, after Closing, fails to deliver possession as specified, Seller shall
be subject to eviction and shall be additionally liable to Buyer for payment of
$ 2000 per day from the Possession Date (§ 2c) until possession is delivered.

 

17.  NOT ASSIGNABLE.  This contract shall not be assignable by Buyer without
Seller’s prior written consent.  Except as so restricted, this contract shall
inure to the benefit of and be binding upon the heirs, personal representatives,
successors and assigns of the parties.

 

18.  CONDITION OF, AND DAMAGE TO PROPERTY AND INCLUSIONS.  Except as otherwise
provided in this contract, the Property, Inclusions or both shall be delivered
in the condition existing as of the date of this contract, ordinary wear and
tear excepted.

a.  Casualty; Insurance.  In the event the Property or Inclusions shall be
damaged by fire or other casualty prior to Closing, in an amount of not more
than ten percent of the total Purchase Price, Seller shall be obligated to
repair the same before the  Closing Date (§ 2c).  In the event such damage is
not repaired within said time or if the damages exceed such sum, this contract
may be terminated at the option of Buyer by delivering to Seller written notice
of termination.  Should Buyer elect to carry out this contract despite such
damage, Buyer shall be entitled to a credit, at Closing, for all the insurance
proceeds resulting from such damage to the Property and inclusions payable to
Seller but not the owners’ association, if any, plus the amount of any
deductible provided for in such insurance policy, such credit not to exceed the
total Purchase Price.

b.  Damage; Inclusions; Services.  Should any Inclusion(s) or service(s)
(including systems and components of the Property, e.g. heating, plumbing, etc.)
fail or be damaged between the date of this contract and Closing or possession,
whichever shall be earlier, then Seller shall be liable for the repair or
replacement of such inclusion(s) or service(s) with a NEW unit of similar size
and quality, or an equivalent credit, less any insurance proceeds received by
Buyer covering such repair or replacement.

c.  Walk-Through; Verification of Condition.  Buyer, upon reasonable notice,
shall have the right to walk through the Property prior to Closing to verify
that the physical condition of the Property and Inclusions complies with this
contract.

 

19.  RECOMMENDATION OF LEGAL AND TAX COUNSEL.  By signing this document, Buyer
and Seller acknowledge that this document has important legal consequences and
EACH HAS UNDERTAKEN SUCH consultation with legal and tax or other counsel before
signing this contract AS IT DEEMS NECESSARY OR DESIRABLE.

 

20.  TIME OF ESSENCE AND REMEDIES.  Time is of the essence hereof.  If any note
of check received as Earnest Money hereunder or any other payment due hereunder
is not paid, honored or tendered when due, or if any other obligation hereunder
is not performed or waived as herein provided, there shall be the following
remedies:

a.  If Buyer is in Default:

o            (1)  Specific Performance.

 

4

--------------------------------------------------------------------------------


 

 

ý            (2) Liquidated Damages.  All payments and things of value received
hereunder shall be forfeited by Buyer and retained on behalf of Seller and both
parties shall thereafter be released from all obligations hereunder.  It is
agreed that such payments and things of value are LIQUIDATED DAMAGES and (except
as provided in subsection c) are SELLER’S SOLE AND ONLY REMEDY for Buyer’s
failure to perform the obligations of this contract.  Seller expressly waives
the remedies of specific performance and additional damages.

b.  If Seller is in Default:  Buyer may elect to treat this contract as
canceled, in which case all payments and things of value received hereunder
shall be returned and Buyer may recover such damages as any be proper, or Buyer
may elect to treat this contract as being in full force and effect and Buyer
shall have the right to specific performance or damages, or both.

c.  Costs and Expenses.  In the event of any arbitration or litigation relating
to this contract, the arbitrator or court shall award to the prevailing party
all reasonable costs and expenses, including attorney fees.

 

21.  OMITTED

 

22.  EARNEST MONEY DISPUTE.  Notwithstanding any termination of this contract,
Buyer and Seller agree that, in the event of any controversy regarding the
Earnest Money and things of value held by broker or Closing Company (unless
mutual written instructions are received by the holder of the Earnest Money and
things of value), broker or Closing Company shall not be required to take any
action but may await any proceeding, or at broker’s or Closing Company’s option
and sole discretion, may interplead all parties and deposit any moneys or things
of value into a court of competent jurisdiction and shall recover court costs
and reasonable attorney fees.

 

23.  TERMINATION.  In the event this contract is terminated, all payments and
things of value received hereunder shall be returned and the parties shall be
relieved of all obligations hereunder, subject to §§ 10c and 22.

 

24.  ADDITIONAL PROVISIONS.  (The language of these additional provisions has
not been approved by the Colorado Real Estate Commission.)

SEE ADDENDUM ATTACHED HERETO.

 

25.  ENTIRE AGREEMENT;  SUBSEQUENT MODIFICATION;  SURVIVAL.  This contract
constitutes the entire contract between the parties relating to the subject
hereof, and any prior agreements pertaining thereto, whether oral or written,
have been merged and integrated into this contract.  No subsequent modification
of any of the terms of this contract shall be valid, binding upon the parties,
or enforceable unless made in writing and signed by the parties.  Any obligation
in this contract which, by its terms, is intended to be performed after
termination or Closing shall survive the same.

 

26.  FACSIMILE.  Signatures ý May be evidenced by facsimile.  Documents with
original signatures shall be provided to the other party at Closing, or earlier
upon the request of any party.

 

27.  NOTICE.  Any notice to Buyer shall be effective when received by Buyer and
any notice to Seller shall be effective when received by Seller.

 

28.  NOTICE OF ACCEPTANCE; COUNTERPARTS.  This proposal shall expire unless
accepted in writing, by Buyer and Seller, as evidenced by their signatures
below, and the offering party receives notice of acceptance pursuant to § 27 on
or before Acceptance Deadline Date and Acceptance Deadline Time (§2c).  If
accepted, this document shall become a contract between Seller and Buyer.  A
copy of this document may be executed by each party, separately, and when each
party has executed a copy thereof, such copies taken together shall be deemed to
be a full and complete contract between the parties.

 

[SIGNATURES ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

BUYER:

VAIL CLINIC INC.,

A TEXAS NONPROFIT CORPORATION,

D/B/A VAIL VALLEY MEDICAL CENTER

 

 

BY:

 /s/ Edward D. O’Brien

 

NAME:

 Edward D. O’Brien

 

TITLE:

 Chairman, Board of Directors

 

 

Date of Buyer’s Signature:  May 13, 2003

 

Buyer’s Address:  181 West Meadow Drive, Vail, Colorado 81657

 

Buyer’s Telephone No:  (970) 479 7272 Buyer’s Fax No: (970) 479 7192

 

SELLER:

VAIL 108 LIMITED.,

A COLORADO LIMITED PARTNERSHIP

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

 

Date of Seller’s Signature:

 

 

 

Seller’s Address:

 

 

 

Seller’s Telephone No:

 

 

Seller’s Fax No:

 

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM TO

CONTRACT TO BUY AND SELL REAL ESTATE

(COMMERCIAL)

DATED: MAY 13, 2003

 

SELLER: VAIL 108 LIMITED,

A COLORADO LIMITED PARTNERSHIP

 

BUYER: VAIL CLINIC INC.,

A TEXAS NONPROFIT CORPORATION,

D/B/A VAIL VALLEY MEDICAL CENTER

 

ADDITONAL PROVISIONS

 

The following provisions modify the terms of the above-referenced Contract.  In
the event of conflict the terms of this Addendum control over the provisions of
the main body of the Contract.

 

CONTINUATION OF SECTION 4:

 

b. New Loan. Buyer shall obtain a new loan on terms and conditions acceptable to
Buyer in its sole discretion in an amount not in excess of $7,900,000.  Whether
said terms and conditions are acceptable to Buyer shall be within the sole and
exclusive discretion of the Buyer, and may include, without limitation, an
unsecured loan, a loan secured in whole or in part by the Property or a loan
where the lender’s recourse is solely to the Property in the event of a default.

 

CONTINUATION OF SECTION 5:

b. Loan Commitment.  This Contract is conditioned upon Buyer obtaining a written
loan commitment on terms and conditions acceptable to Buyer in its sole
discretion as further set forth in the foregoing continuation of Section 4.b. 
This condition shall be deemed waived unless Seller receives from Buyer, no
later than Loan Commitment Deadline (§ 2c), written notice of Buyer’s inability
to obtain such loan commitment.  If Buyer so notifies Seller, this contract
shall terminate.

 

CONTINUATION OF SECTION 7.a.:

a. Survey.  On or before the Survey Deadline, Seller shall furnish to Purchaser
a current ALTA/ACSM land title survey (“Survey”) prepared by a land surveyor
licensed in the State of Colorado and acceptable to Buyer.  The Survey shall be
certified to Seller, Buyer, Buyer’s lender, if applicable, and the Title Company
and performed on the Property and shall show thereon the correct legal
description; acreage and square footage; location of all fences, hedges or walls
on or within two (2) feet of all sides of all boundaries of the Property; all
boundary line dimensions; the dimension and location of all improvements; any
and all ditches, easements, rights-of-way, and adjacent roadways, if any; and
the location of all visible utilities on the Property and all underground
utilities for which there is visible surface evidence and any other items
reasonably requested by Purchaser or its lender.  The Survey shall reflect all
exceptions to title (where applicable) as reflected on the title commitment and
shall disclose that a physical inspection on the Property revealed no
improvements situated upon or adjacent to the Property are the subject of any
encroachments, and that no easements or rights-of-way have been physically
violated in any respect.  In the event the items reflected in the Survey are not
in conformance with the provisions of this paragraph and written notice of
Purchaser’s objections is received by Seller on or before the Title Objection
Deadline, then such defects shall be treated as any other Title Defect under the
Contract.  Costs of such Survey shall be shared equally, as set forth in the
Contract.

 

CONTINUATION OF SECTION 24

 

(a)           BOARD APPROVAL.  This Contract to Buy and Sell Real Estate
(Commercial) shall be subject to approval of the Board of Directors of Buyer. 
If Buyer gives written notice to Seller that the Board has not approved the
Contract on or before the Inspection Deadline, the Contract shall be terminated
upon delivery to Seller of said written notice and Section 23 of the Contract
shall apply.  Buyer shall present this Contract to its Board of Directors within
thirty (30) days of the date of mutual execution hereof by the Buyer and Seller.

 

(b)           LEASES.  Seller represents that each and every existing lease
(Tenant Lease) with respect to any portion of the portion of the Property is in
full force and effect in accordance with its written terms, and that there are
no defaults and no state of facts, which amount, or with the passage of time or
the giving of notice or both, would amount to a default for any lease.  Seller
further represents, warrants and covenants that no tenant has made any payment
or prepayment of rent more than one month in advance for any month after
Seller’s execution hereof, and, prior to Closing, Seller shall accept no
prepayments of rent for more than the next ensuing month without Buyer’s express
written permission.  As part of the documents to be supplied as off-record
matters pursuant to Section 8.b. of the Contract, Seller shall furnish to Buyer
a complete and accurate rent roll and shall make available to Buyer the complete
lease files on all

 

7

--------------------------------------------------------------------------------


 

outstanding Tenant Leases.  Seller shall furnish to Buyer by the Closing an
Estoppel Certificate properly signed by each tenant in a form to be provided by
Buyer.  Seller further agrees that it will not make or allow any changes in,
modifications or extensions of the leases prior to conveyance of the Property to
Buyer pursuant to this Contract.  Seller represents to Buyer that no other
leases encumber or affect the Property.  After execution hereof by Seller,
Seller shall not enter into any new Tenant Leases or optional renewals or
extensions of existing Tenant Leases without the prior written consent of Buyer
while this Contract remains in effect.

 

(c)           CONTINGENCIES.

 

(i)            This Contract and Buyer’s performance hereunder are contingent
upon Buyer’s satisfaction, in the exercise of its sole and absolute discretion,
with each of the following conditions:

 

A.            that all matters that affect the title, ownership, survey, land
use, physical condition, environmental, zoning and use of the Property as
proposed by Buyer after Closing are satisfactory to Buyer, in Buyer’s sole and
absolute discretion;

 

B.            that Seller has delivered by Buyer evidence of Seller’s right,
title and interest in and to the Property and provided evidence that Seller has
the authority and has obtained all necessary consents, if any, to transfer the
Property to Buyer in accordance with the terms and provisions hereof;

 

C.            Buyer’s Board of Directors has approved the terms and provisions
of this Contract and the closing of the transactions contemplated hereby;

 

D.            that Buyer has obtained a New Loan or commitment on terms and
conditions satisfactory to Buyer; and

 

E.             that Buyer is satisfied with the terms and conditions of the
existing Tenant Leases of the Property.

 

Unless Buyer notifies Seller in writing on or before the Inspection Objection
Deadline, that Buyer is dissatisfied with one or more of the conditions stated
above, it shall be deemed conclusively that all or such conditions are
acceptable to Buyer and the foregoing contingencies are forever waived.  If
Buyer is dissatisfied with one or more of the conditions stated above and such
condition(s) is not resolved on or prior to the Resolution Deadline, Buyer shall
have the right to (1) terminate this Contract and all monies paid hereunder
shall be immediately returned to Buyer, or (2) extend any of the Deadlines in
this Contract and the Closing Date for a reasonable period of time, not to
exceed thirty (30) days.

 

(e)           DELIVERIES BY SELLER.

 

(i)            To the extent such items are in Seller’s control and possession,
Seller covenants to deliver true, correct and complete copies of the following
(collectively herein referred to as the “Delivery Items”) at its sole cost and
expense to Buyer by the Off-Record Matters Deadline:

 

A.            A complete inventory of all of the personal property to be
conveyed hereunder.

 

B.            A schedule and copies of all of the service contracts, maintenance
contracts, management agreements and all other agreements affecting the
operation or maintenance of the Property (hereinafter referred to as the
“Service Contracts”).

 

C.            Copies of all building permits, licenses, certificates of
occupancy and other similar documentation issued by any governmental agency
having jurisdiction over the Property which pertain to the operation and
occupancy of the Property, to the extent that such documentation is in Seller’s
control or possession or reasonably obtainable by  Seller.

 

D.            Copies of all Tenant Leases now in effect and all amendments
thereto, and a copy of Seller’s current rent roll regarding such leases.

 

E.             Copies of all surveys and all environmental, engineering and
soils, and any other reports and soil-bearing test data with respect to the
Property to the extent that any of the foregoing are in Seller’s control or
possession or reasonably available to Seller.

 

F.             Certificates of Insurance currently in effect with respect to the
Property, together with a statement of the premiums payable with respect to such
insurance.

 

G.            All utility bills for the Property for the 12-month period prior
to the date of this Contract.

 

8

--------------------------------------------------------------------------------


 

(ii)           On or before the Off Record Matters Objection Deadline, Buyer
shall notify Seller as to which of the Service Contracts Buyer requests to be
terminated effective as of Closing. Seller agrees that it will cause such
termination effective as of the Closing of all the Service Contracts so
requested by Buyer.  All of the Service Contracts which are not being terminated
effective as of the Closing pursuant to this procedure will be transferred and
assigned by Seller to Buyer at Closing by an assignment (hereinafter referred to
as the “Assignment of Service Contracts”).

 

(f)            REPRESENTATIONS AND WARRANTIES OF THE SELLER.  Seller hereby
makes to Buyer the following representations and warranties, which
representations and warranties shall inure to the benefit of any assignee of
Buyer as permitted under this Contract:

 

(i)            Seller is a validly formed Colorado limited partnership in good
standing duly bound by the actions and execution hereof by the individual
executing this Contract on behalf of Seller, and has the authority and power to
enter into this Contract and to consummate the transaction contemplated herein,
and this Contract is a valid and binding obligation of Seller enforceable in
accordance with its terms.

 

(ii)           Neither the entering into of this Agreement nor the consummation
of the transaction contemplated hereby will constitute or result in a violation
or breach by Seller of any judgment, order, writ, injunction or decree issued
against or imposed upon Seller, or to Seller’s knowledge will result in a
violation or any applicable law, order, rule or regulation of any governmental
authority.

 

(iii)          Seller has the unfettered right to occupy the Real Property free
and clear of any options to lease or purchase (other than rights to lease
renewals set forth in the Tenant Leases to be supplied to Buyer for review
hereunder).  The Real Property has unfettered access to public roads or streets
and all utilities.  The Real Property is a legally constituted lot, parcel or
tract, established in compliance with all applicable laws, ordinances and
regulations.  Seller has not received any notice from any governmental body (a)
requiring it to make any material repairs or changes to the Property or (b)
giving notice of any material governmental actions pending.  There is no action,
proceeding or litigation pending (or, to the best knowledge of the Seller,
contemplated or threatened): (i) to take all or any portion of the Property, or
any interest therein, by eminent domain; or (ii) to modify the zoning of, or
other governmental rules or restrictions applicable to, the Property or the use
or development thereof in any manner which could impair or prevent the current
uses thereof by the Buyer.  There are no contracts or other obligations
outstanding for the sale, exchange or transfer of any of the Property.

 

(iv)          Seller is the sole owner (both legal and equitable) of and has
good and marketable title to the Improvements and Inclusions free and clear of
all mortgages, liens, security interests, charges, claims, restrictions and
other encumbrances of every kind, except as may be fully satisfied and
discharged at closing from the proceeds otherwise due Seller.

 

(v)           Neither this Agreement, nor anything to be done hereunder,
including, without limitation, the transfer, assignment and sale of the Property
as herein contemplated, violates or shall violate any written or oral contract,
agreement or instrument to which Seller is a party or which affects the Property
or any part thereof.

 

(vi)          There is no action, suit proceeding or investigation pending or
threatened which would become a cloud on the title to the Property or any
portion hereof or which questions the validity or enforceability of the
transaction contemplated by this Agreement or which does or will materially or
adversely affect the Property.

 

(vii)         No approval, consent, order or authorization of, or designation,
registration or filing (other than for recording purposes) with any governmental
authority is required in connection with the due and valid execution and
delivery of this Agreement by Seller, compliance with the provisions hereof by
Seller, and consummation of the transaction contemplated hereby by Seller.

 

(viii)        The present use and operation of the Property as a commercial
office building is authorized by and in compliance with all existing zoning,
land-use, building, fire, health, labor, safety and other laws, ordinances,
rules and regulation applicable to the Property.

 

(ix)           Seller has complied with all existing laws, ordinances, rules and
regulations, including, without limitation, those relating to zoning, land-use
building, fire, health, labor and safety, of any government or agency, body or
subdivision thereof bearing on the ownership, construction, use or operation of
the Property as a commercial office building including, without limitation the
Americans With Disabilities Act.

 

(x)            Except as may be reflected on the rent roll and Tenant Leases
delivered or otherwise made available to Purchaser (A) there are no oral or
written tenant occupancy leases or rental agreements in force, (B) no person
(other than the tenants named in said rent toll and Tenant Leases) has any right
of possession to the Property or any part thereof, (C) except as shown on the
rent rolls, no rent has been paid in advance by any tenant, (D) except as shown
on the rent rolls no tenant has received or is entitled to receive a rent
concession in connection with his tenancy, or is entitled to any work not yet
performed

 

9

--------------------------------------------------------------------------------


 

(other than ordinary maintenance), or consideration not yet given in connection
with his tenancy, (E) except as shown on the rent rolls, no tenant or former
tenant has any claim against Seller for any security deposits or other deposits,
(F) to Seller’s knowledge, no tenant has, or as of the Closing Date will have,
any defense or offset to rent accruing after the Closing Date, and except as
indicated on the rent roll, to the best of Seller’s knowledge, there is no
default by Seller or tenant with respect to any leases or occupancy agreements.

 

(xi)           All Services Contracts are in full force and effect, and there
are no defaults in any Service Contracts and, except for the Service Contracts,
there are no other management, maintenance, operating, service, leasing,
commission or similar contracts affecting the Property.

 

(xii)          Seller has no knowledge and has received no notice from any
governmental authority. that the Property contains, any activity upon the
Property has produced, or the Property has been used in any manner (a) for the
discharge, deposit, dumping or storage of, any hazardous or toxic waste,
materials or contamination, whether of soil, ground water, or otherwise, in
violation of any law, ordinance, rule or regulation, or (b) which requires any
reporting to any governmental authority.  Seller has not caused or permitted the
discharge, deposit, dumping or storage of, any hazardous or toxic waste,
materials or contamination to occur on the Property.  The Property does not
contain underground tanks of any type or any materials containing or producing
any polychlorinated biphenyls.

 

(xiii)         All policies of insurance currently maintained by Seller with
respect to the Property are current and in full force and effect, and all
premiums due thereunder have been paid.  No notice has been received by Seller
from any insurance company which issued any of said policies, stating that (A)
any of such policies will not be renewed or will be renewed at rates in excess
of those ordinary and customary for properties similar in size, location, age
and construction to the Property; or (B) the performance of work will be
required as a condition of continuation of coverage.

 

(xiv)        There are no unpaid amounts or uncompleted contracts which could
result in a mechanic’s lien against the Property.

 

(xv)         The Property is connected to and serviced by water, solid waste and
sewage disposal, storm drainage and electricity and gas facilities which are
adequate for the present use and operation of the Property as an office building
and, to Seller’s knowledge, all of the foregoing are in accordance with all
applicable laws, ordinances, rules and regulations of all public or quasi-public
authorities having or claiming jurisdiction there over.

 

(h)           ITEMS TO BE DELIVERED AT CLOSING.  In addition, to those documents
to be delivered at Closing in accordance with §§3.b. and 12 above, Seller agrees
to deliver the following items to Buyer at Closing:

 

(i)            A duly executed Assignment (the “Assignment of Leases”) assigning
to Buyers Seller’s interest as lessor in the Tenant Leases, including the
security deposits and any other deposits, together with all original leases and
all files relating to existing Tenant Leases along with a signed certification,
attached to a rent roll (current as of the Closing Date), which will certify the
accuracy of the information contained in the rent roll.

 

(ii)           A duly executed Assignment from Seller to Buyer of all
third-party warranties with respect to the Improvements and Inclusions together
with all such original warranties.

 

(iii)          The Assignment of Service Contracts, if any,. pursuant to which
Seller will transfer and assign to Buyer all of its interest in and to the
Service Contracts which remain in effect after the Closing Date.

 

(iv)          Evidence reasonably acceptable to Buyer as to the due organization
and existence of Seller and that those acting for Seller have full authority to
execute documents on behalf of Seller and consummate this transaction in
accordance with the terms of this Contracts as modified through the Closing.

 

(v)           All original Service Contracts remaining in effect after the
Closing Date, and the current real estate and personal property tax bills for
the Property.

 

(vi)          A signed certificate from Seller stating that Seller’s
representations and warranties made in this Agreement are true and correct as of
the Closing Date.

 

(vii)         A Certificate that Seller is not a foreign person or entity as
defined in the Internal Revenue Code and Income Tax Regulations; and a Colorado
Form DR 1083 regarding Sellers status as a Colorado resident.

 

(viii)        All keys to the Improvements, which Seller or its agents have in
their possession, property tagged for identification.

 

10

--------------------------------------------------------------------------------


 

(i)            BROKERS.  Each of the parties hereto agrees to indemnify and hold
the other harmless from any and all broker’s and sales agent’s commissions and
fees, and for all costs and expenses, including reasonable attorney fees,
incurred in connection with any such claims, except as to brokers or agents with
whom such other party has contracted directly.

 

(j)            CONFIDENTIALITY.  Prior to Closing, the parties shall keep this
Agreement and its terms confidential and shall disclose information regarding
this transaction only to those persons who need such information in order for
the disclosing party to exercise its rights or perform its obligations under
this Contract

 

(k)           SURVIVAL.  All representations, warranties and covenants made
herein shall survive the Closing and conveyance of title hereunder and remain
enforceable thereafter.

 

(i)            BUSINESS DAYS.  If any deadline or time for action should fall or
expire on a Saturday, Sunday or legal or Colorado banking holiday, the time for
such action or the deadline shall be deemed to occur on the next business day.

 

BUYER:

 

VAIL CLINIC INC.,

A TEXAS NONPROFIT CORPORATION,

D/B/A VAIL VALLEY MEDICAL CENTER

 

 

BY:

Edward D. O’Brien

 

NAME:

EDWARD D. O’BRIEN

 

TITLE:

CHAIRMAN - BOARD OF DIRECTORS

 

 

SELLER:

 

VAIL 108 LIMITED,

A COLORADO LIMITED PARTNERSHIP

 

 

BY:

 

 

NAME:

 

 

GENERAL PARTNER

 

 

11

--------------------------------------------------------------------------------


 

COUNTERPROPOSAL

 

June 18, 2003

 

Contract:                Proposed Contract to Buy and Sell Real Estate
(Commercial) dated May 13, 2003.  (A copy is attached and marked as Exhibit “A”)

 

Seller:                     Vail 108 Limited, a Colorado Limited Partnership

 

Buyer:                    Vail Clinic, Inc., a Texas nonprofit corporation d/b/a
Vail Valley Medical Center

 

The undersigned accepts the proposed contract subject to the following
amendments:

 

1.             2.C. Dates and Deadlines.

 

a)        Item #2, Loan Commitment Deadline, July 24, 2003.

b)        Item #8, Appraisal Deadline, July 24, 2003.

c)        Item #9, Title Deadline, July 1, 2003.

d)        Item #10, Survey Deadline, July 17, 2003.

e)        Item #11, Document Request Deadline, July 1, 2003.

f)         Item #12, Title Objection Deadline, July 10, 2003.

g)        Item #13, Off Record Matters Deadline, July 10, 2003.

h)        Item #14, Off Record Matters Objection Deadline, July 17, 2003.

i)         Item #15, Seller’s Property Disclosure, not applicable.

j)         Item #16, Inspection Objection Deadline, July 10, 2003.

k)        Item #17, Resolution Deadline, July 17, 2003.

l)         Item #18, Closing Date, August 28, 2003.

m)       Item #21, Acceptance Deadline Date, June 27, 2003.

 

2.             The Requirement under Section 10 of the proposed Contract
requiring Seller to provide the Buyer a written disclosure of adverse matters
regarding the Property is deleted.

 

3.             The following paragraph shall be added to continuation of Section
24(a) of the Addendum to Contract:

 

This Contract to Buy and Sell Real Estate (Commercial) is to be subject to the
approval of the Board of Directors of Seller.  If Seller gives written notice to
Buyer that the Board has not approved the Contract on or before the Inspection
Deadline, the Contract shall be terminated upon delivery to Buyer of said
written notice and Section 23 of the Contract shall apply.

 

4.             The second sentence of Continuation of Section 24(b) of the
Addendum to Contract shall be amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

 

Seller further represents, warrants and covenants that no tenant has made any
payment or prepayment of rent more than one month in advance for any month after
Seller’s execution hereof except as disclosed to Buyer on or before the
Inspection Objection Deadline, and prior to Closing, Seller shall accept no
prepayments of rent for more than next ensuing month without Buyer’s written
permission.

 

5.             A Paragraph F as set forth below shall be added to Continuation
of Section 24(c):

 

F.             Seller shall deliver to Buyer a lease agreement setting forth
lease terms for a space occupied by WestStar Bank.  Such term shall include
among other things, square footage, location in the building, lease rate and
escalators, initial term, options to extend and a right of WestStar Bank to
terminate the lease upon WestStar Bank’s inability to compete in the marketplace
due to the renovation of the building, change of ingress or egress to the
building or other changes made by the Buyer.  Such right of termination shall
include a reimbursement of WestStar Bank’s tenant improvements, based upon a
depreciated value.

 

6.             Section (e)(ii) of Continuation of Section 24 of the Addendum to
Contract shall be deleted in its entirety.

 

7.             The following sentence shall be deleted from Continuation of
Section 24(f)(iii) of the Addendum to Contract:

 

The Real Property is a legally constituted lot, parcel or tract, established in
complience with all applicable laws, ordinances and regulations.

 

8.             Sections (f)(viii) and (f)(ix) of Continuation of Section 24 of
the Addendum to Contract shall be deleted.

 

9.             Section (f)(xi) of Continuation of Section 24 of the Addendum to
Contract shall be amended to read in its entirety:

 

(xi)        There are no defaults in any service, management or similar
contracts affecting the Property for which Buyer has assumed liability.

 

10.           Section (f)(xv) of Continuation of Section 24 of the Addendum to
Contract shall be deleted.

 

11.           Buyer agrees to cooperate with Seller, if so requested by Seller,
with a Tax Deferred Exchange under Section 1031 of the United States Internal
Revenue

 

--------------------------------------------------------------------------------


 

Code involving the Property.  It is expressly understood by the parties that
Buyer shall incur no legal or other expense or liability in such transaction. 
The involvement of this transaction in a tax-deferred exchange shall not in any
way delay or affect the obligation of the parties under this Contract or the
dates provided in this Contract including, but not limited to, the date of
closing.

 

All other terms and conditions shall remain the same.  This Counterproposal
shall expire unless accepted by Buyer and Seller as evidenced by their
signatures below and the offering party receives notice of acceptance on or
before June 27, 2003.

 

 

Date:

June 26, 2003

 

 

 

Buyer: Vail Clinic, Inc., a

 

 

 

Texas nonprofit corporation,
d/b/a Vail Valley Medical
Center

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward D. O’Brien

 

Name:

EDWARD D. O’BRIEN

 

Title:

CHAIRMAN

 

 

 

 

 

 

 

 

 

Date:

June 19, 2003

 

 

Seller: Vail 108 Limited, a

 

 

Colorado Limited Partnership

 

 

 

 

 

 

 

 

 

By:

/s/ E.B. Chester

 

Name:

E.B. CHESTER

 

Title:

CHAIRMAN, VAIL

 

 

Banks, inc. successor
in interest to Vail 108, LP.

 

--------------------------------------------------------------------------------


 

[g38511kbimage002.jpg]

 

July 17, 2003

 

Bob Knous

Jay Peterson, Esq.

c/o Jay K. Peterson, Esq.

108 South Frontage Road, West

Vail, CO

 

Re:          Westar Bank Sale

 

Dear Bob and Jay:

 

This confirms my telephone agreement today with Bob to modify the Contract to
Buy and Sell Real Estate dated May 13, 2003, as amended by the Counterproposal
dated June 18, 2003, as follows:

 

1.     All deadlines stated in Paragraph 2(c) falling on July 17, 2003 are
extended by two weeks from July 17, 2003 and the new deadlines for such items
are July 31, 2003.

2.     All deadlines stated in Paragraph 2(c) falling on July 18, 2003 or
thereafter through July 30, 2003) are extended to July 31, 2003.

 

Thank you for your courtesy in this matter.  I would appreciate it if you would
obtain Mr. Chester’s signature so that we have a clear record.

 

Very truly yours,

 

/s/ Edward D. O’Brien

 

Edward D. O’Brien

 

Chairman, Vail Clinic, Inc. dba

Vail Valley Medical Center

 

I AGREE WITH THE FOREGOING.

 

/s/ E. B. Chester

 

Chairman, Vail Banks, Inc., Successor in

Interest to Vail 108 LP

 

P.O. Box 40,000   •  Vail, Colorado 81658   •   970-476-2451

www.vvmc.com

 

--------------------------------------------------------------------------------


 

 

[g38511kbimage004.jpg]

 

August 26, 2003

 

E. B. Chester

P. O. Box 3219

Avon, CO 81620

 

Re:          WestStar Bank Sale

 

Dear Mr. Chester:

 

This confirms my telephone agreement, subject to your approval, with Bob Knous
on August 25 to modify the Contract to Buy and Sell Real Estate dated May 13,
2003, as amended by the Counterproposal dated June 18, 2003, as follows:

 

1.     All dates and deadlines stated in Paragraph 2(c), including those which
have passed as of August 25 but not including the “Closing Date”, are extended
by one month from August 25, 2003 and the new deadlines for such items are
September 25, 2003.

2.     The “Closing Date” stated in Paragraph 2(c) is extended to October 1,
2003.

3.     The time period for Buyer to present this Contract and Counterproposal to
the Buyer’s Board of Directors stated in paragraph (a) of the Continuation of
Section 24 shall be extended to September 4, 2003.

 

Thank you for your courtesy in this matter.  Would you please sign one of the
duplicate originals and return it to me in the addressed, stamped envelope.

 

Very truly yours,

 

 

 

/s/ Edward D. O’Brien

 

Edward D. O’Brien

 

Chairman, Vail Clinic, Inc. dba

Vail Valley Medical Center

 

I AGREE WITH THE FOREGOING.

 

/s/ E. B. Chester

 

Chairman, Vail Banks, Inc., Successor in

Interest to Vail 108 LP

 

P.O. Box 40,000   •   Vail, Colorado 81658   •   970-476-2451

www.vvmc.com

 

--------------------------------------------------------------------------------


 

 

[g38511kbimage005.jpg]

 

September 9, 2003

 

E. B. Chester

P. O. Box 3219

Avon, CO 81620

 

Re:          WestStar Bank Sale

 

Dear Mr. Chester:

 

This confirms our agreement to modify the Contract to Buy and Sell Real Estate
dated May 13, 2003, as amended by the Counterproposal dated June 18, 2003, as
follows:

 

1.     All dates and deadlines stated in Paragraph 2(c), including those which
have passed as of the date of this letter but not including the “Closing Date”,
are extended until November 4, 2003.

2.     The “Closing Date” stated in Paragraph 2(c) is extended to a date not
before November 5, 2003 and not later than December 31, 2003 to be mutually
agreed upon.  If the parties are unable to agree upon a date, the Closing Date
shall be December 31, 2003.

 

Thank you for your courtesy in this matter.  Would you please sign one of the
duplicate originals and return it to me in the addressed, stamped envelope.

 

Very truly yours,

 

 

 

/s/ Edward D. O’Brien

 

Edward D. O’Brien

Chairman, Vail Clinic, Inc. dba

Vail Valley Medical Center

 

I AGREE WITH THE FOREGOING.

 

/s/ E. B.Chester

 

Chairman, Vail Banks, Inc., Successor in

Interest to Vail 108 LP

 

 

P.O. Box 40,000  •  Vail, Colorado 81658  •  970-476-2451  •  www.vvmc.com

 

--------------------------------------------------------------------------------


 

CERTIFICATE

 

The undersigned hereby represents and warrants that the representations and
warranties set forth in Section 24 (f)(i) through (xv) inclusive of the Contract
dated May 13, 2003 as modified by the Counterproposal dated June 18, 2003, are
true and correct as of March 5, 2004.

 

 

Dated:  March 5, 2004

WestStar Bank,

 

a State of Colorado Chartered Bank

 

 

 

 

 

By:

/s/ Dan E. Godec,

 

 

 

Dan E. Godec,

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

AGREEMENT TO AMEND CONTRACT

 

Date: March 5, 2004

 

RE:  Contract to Buy and Sell Real Estate (Commercial) dated May 13, 2003,
between VAIL CLINIC INC., A TEXAS NONPROFIT CORPORATION, D/B/A VAIL VALLEY
MEDICAL CENTER, (Buyer) and WESTSTAR BANK, A STATE CHARTERED COLORADO BANK, AS
SUCCESSOR IN INTEREST TO VAIL 108 LIMITED, A COLORADO LIMITED PARTNERSHIP,
(Seller), relating to the sale and purchase of the following described real
estate in the County of Eagle, Colorado:

 

VNB BUILDING, ACCORDING TO THE PLAT RECORDED

DECEMBER 15, 1989, IN BOOK 519 AT PAGE 815,

 

known as 108 South Frontage Road, West, Vail, Colorado 81657 (Property).

 

Buyer and Seller hereby agree to amend the aforesaid contract as follows:

 

1.             Section 4.  The Purchase Price shall be $8,700,000.

 

2.             Buyer shall deposit $200,000 in a separate account to be
maintained by Buyer, the funds of which shall be used for the installation of a
fire sprinkler system on the Property.

 

All other terms and conditions of said contract shall remain the same.

 

BUYER:

VAIL CLINIC INC.,

A TEXAS NONPROFIT CORPORATION,

D/B/A VAIL VALLEY MEDICAL CENTER

 

BY:

 

Thomas J. Zellers

 

 

 

Thomas J. Zellers, President and CEO

 

 

SELLER:

WESTSTAR BANK,

A STATE CHARTERED COLORADO BANK, AS SUCCESSOR IN INTEREST TO

VAIL 108 LIMITED,

A COLORADO LIMITED PARTNERSHIP

 

 

BY:

 

Dan E. Godec

 

 

 

Dan E. Godec, President and CEO

 

 

--------------------------------------------------------------------------------